 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   PRAVIN O. DESAI,                                  Case No. 1:20-cv-00058-DAD-JLT
12                 Plaintiff,                          [PROPOSED] ORDER GRANTING
                                                       STIPULATION TO CONTINUE
13          vs.                                        SETTLEMENT CONFERENCE
14   THE LINCOLN NATIONAL LIFE, et al.,                (Doc. 38)
15                 Defendants.
16

17          Having reviewed the Parties’ Stipulation to Continue the Settlement Conference currently

18   scheduled date, June 4, 2021, and for good cause shown, the Court ORDERS:

19          1.     The Settlement Conference is CONTINUED to July 19, 2021 at 10:00 a.m. The

20   conference will proceed via video conference, and the Court will provide the details as the date

21   approaches.

22

23
     IT IS SO ORDERED.
24

25      Dated:     May 21, 2021                           _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
